In a proceeding to invalidate petitions designating appellant as a candidate in the Democratic Party Primary Election to be held on June 23, 1970 for nomination for the public office of Member of the Assembly for the 54th Assembly District, Kings County, the appeal is from a judgment of the Supreme Court, Kings County, entered June 4, 1970, which declared said petitions invalid. Judgment reversed, on the law, without costs, and proceeding remitted to Special Term, Part I, of the Supreme Court, Kings County, for determination on the merits of the objections. The questions of fact have not been considered on this appeal. In our opinion, the service of the order to show cause was adequate to confer jurisdiction. We remit for a hearing on the merits of the objections. Special Term should not have sustained the objections without hearing proof. Christ, P. J., Hopkins, Martuscello, Brennan and Benjamin, JJ., concur.